ON MOTION FOR REHEARING- PER CURIAM. We grant Leighdon Henry’s Motion for Rehearing, withdraw our earlier per cu-riam affirmance and substitute the following in its place. As to Counts 1, 2, 3 and 5, the sentencing documents shall, on remand, be amended to reflect that Henry is entitled to a review of his- sentence after serving twenty years, not twenty years after the date of his initial sentencing. See § 921.1402(2)(d), Fla. Stat. (2014); Tyson v. State, 199 So.3d 1087, 1089 (Fla. 5th DCA 2016). AFFIRMED and REMANDED. PALMER, ORFINGER and TORPY, JJ., concur.